UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7414


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY BUTLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:18-cr-00475-BO-1)


Submitted: August 19, 2021                                   Decided: September 3, 2021


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Butler, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Butler appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we deny the pending motion and affirm the

district court’s order. See United States v. High, 997 F.3d 181, 186-91 (4th Cir. 2021);

United States v. Kibble, 992 F.3d 326, 331 (4th Cir. 2021) (per curiam); United States v.

Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021); United States v. Butler, No. 5:18-cr-00475-

BO-1 (E.D.N.C. Sept. 17, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2